Sognier, Judge.
In Camellia Corp. v. Cornell, 157 Ga. App. 625 (278 SE2d 168) (1981), we reversed a denial of Camellia Corporation’s motion for new trial.
1. The Supreme Court of Georgia reversed the decision of this court and held that the trial court was correct in charging the jury that Code Ann. § 92A-2004 applied to the facts of the case. Cornell v. Camellia Corp., 248 Ga. 449 (283 SE2d 264) (1981). The Supreme Court held that the door in question is an “entrance door” and is, therefore, “in and of [itself] a ‘hazardous location.’ ” In holding thus, the court, interpreting Code Ann. § 92A-2001 (b), construed the phrase “which may cover or be mistaken for means of ingress or egress” to modify only “adjacent fixed glass panels.” While we do not agree that this is the “clear meaning of the statute,” we vacate our opinion and affirm the judgment of the trial court in accordance with the Supreme Court’s decision.
2. On cross appeal appellant Cornell contends that the trial court erred in denying her motion to amend the judgment to reflect *363the increased interest rate on judgments which was to take effect on July 1, 1980. Code Ann. § 57-108. The original judgment filed on February 4,1980 provides: “interest thereon at the rate of seven per cent. (7 %) as provided by law...” Appellant filed her motion in April 1980, before the effective date of the revised act, and requested that the judgment be revised to allow her to collect interest “at the legal rate,” i.e., seven percent from February 4,1980 until July 1,1980, and thereafter at the rate of twelve percent.
Decided May 18, 1982.
W. G. Scrantom, Jr., Max R. McGlamry, for appellant.
Douglas L. Breault, for appellee.
We think appellant’s motion was premature and properly denied since the effective date of the statute was July 1,1980. This court recently held that Code Ann. § 57-108 which increased interest on judgments from 7% to 12% is prospective only and does not apply to judgments entered prior to its effective date. Dept. of Transportation v. Delta Machine Products Co., 162 Ga. App. 252 (291 SE2d 104) (1982).

Judgments affirmed.


Deen, P. J., and Birdsong, J., concur.